 

Exhibit 10.2

 

AMENDED AND RESTATED OPERATING AGREEMENT OF

DANIA ENTERTAINMENT HOLDINGS, LLC

a delaware limited liability company

 

R E C I T A L S

 

The Company was organized on August 3, 2011, by the filing of the Articles of
Organization of the Company (“Articles”) with the Secretary of the State of
Delaware. On September 13, 2011, the Articles of the Company were amended to
change its name from Dania Holdings, LLC to Dania Entertainment Holdings, LLC.

 

On August 3, 2011, and each date thereafter as of the date hereof, the Company
was the sole member of Dania Entertainment Center, LLC, a Delaware limited
liability company (“DEC”).

 

DEC was formed by certain of the Members hereof to acquire certain real property
and related assets located in Dania Beach, Florida known as “Dania Jai Lai”
(collectively, the “Property”), and to construct, own and operate a gaming
facility located thereon (the “Project”).

 

After DEC’s formation, the then current members of DEC determined they needed
additional capital and financing, as well as operational support, for the
Project to be successful.

 

In connection with that determination, the then current members of DEC (i)
formed this Company and exchanged all of their interest in DEC for interests in
this Company, and (ii) began negotiations with Lakes Florida Development, LLC, a
Minnesota limited liability company (“Lakes”), an entity whose members and
managers were familiar with operating successful casinos.

 

Those negotiations led to Lakes lending DEC Four Million Dollars ($4,000,000)
pursuant to a Convertible Promissory Note executed by DEC dated August _23_,
2011 (the “Convertible Note”), as well as DEC and Lakes entering into a
Development Services and Management Agreement dated as of that same date
(“Management Agreement”) as well as an Amended and Restated Operating Agreement
for DEC (“A&R DEC Operating Agreement”), with the Development Agreement and A&R
DEC Operating Agreement to be effective as of the date DEC acquired the Property
and the Convertible Note was converted into membership interests in DEC.

 

As of the date hereof, DEC has yet to close on its acquisition of the Property.

 

To assist in facilitation of DEC’s acquisition of the Property, which by
executing below each Member acknowledges and agrees is in its best interest, the
Members acknowledge and agree that, effective as of the Effective Date hereof,
Company issued Member Interests to Lakes as set forth herein in exchange for the
Convertible Note and, immediately thereafter, Company contributed the
Convertible Note to the capital of DEC. Additionally, by executing below, each
Member further acknowledges and agrees that the Management Agreement and the A&R
Operating Agreement are both terminated as of the Effective Date, and that
neither of those agreements were ever effective since as of the Effective Date,
DEC had yet to acquire the Property.

 

To further assist in facilitating DEC’s acquisition of the Property, the Company
and/or DEC, as applicable, has entered into a binding Letter of Intent, dated
February 3, 2013, as amended by the Letter Agreement dated February 22, 2013
(collectively, the “LOI”), with Compañía Gerenciadora de Inversiones S.A., a
sociedad anonima organized under the laws of the Republic of Argentina,
Inverclub S.A., a sociedad anonima organized under the laws of the Republic of
Argentina (collectively, the "Investor"), as well as a new Asset Purchase
Agreement with The Aragon Group and Summersport Enterprises, LLC with respect to
the Property (“New APA”). By executing below, each Member acknowledges and
agrees that that Harris Friedman was authorized to execute the LOI and New APA
on behalf of the Company and/or DEC, as applicable, and that it has received a
copy of the LOI and, if so requested, a copy of the New APA.

 

 
 

--------------------------------------------------------------------------------

 

 

In connection with the Company’s issuance of Member Interests to Lakes, the
Members believe it is in their best interests, as well as the best interest of
the Company to enter into this Agreement setting forth their respective rights,
duties and obligations with respect to the Company and DEC.

 

NOW, THEREFORE, in consideration of the promises and covenants set forth above
and below, and for other good and valuable consideration as set forth herein,
the receipt and sufficiency of which are expressly acknowledged, the Members
agree as follows:

 

ARTICLE 1

INTRODUCTION

 

1.1     Recitals. The above Recitals are true and correct in all respects and
incorporated herein by this reference.

 

1.2     Company Purpose. The general purposes of the Company are to invest in
DEC. The Company may exercise all powers reasonable or necessary to pursue the
same.

 

1.3     Name. The name of the Company shall be “Dania Entertainment Holdings,
LLC” and the business and affairs of the Company initially shall be conducted
under said name. The Company may conduct business under such other name or
fictitious name as may be determined, from time to time, by the Managers.

 

1.4     Construction. This Agreement is subject to and governed by the Act and
the Articles. In the event of a direct conflict between the provisions of this
Agreement and the mandatory provisions of the Act or the provisions of the
Articles, such provisions of the Act or the Articles, in that order, will be
controlling.

 

1.5     Certain Definitions. As used in this Agreement, the following terms
shall have the meanings hereinafter set forth, except as otherwise provided
herein:

 

(a)     Act. The Delaware Limited Liability Company Act, as amended from time to
time.

 

(b)     Additional Member. Any person admitted as a Member pursuant to Section
2.5 hereof.

 

(c)     Adjusted Net Income and Adjusted Net Loss. The net income or loss of the
Company during any stated period, resulting from Company operations, as
calculated by the Company’s accountants for federal income tax purposes.

 

(d)     Affiliate. When used with reference to a specified “Person” (which term
shall include any individual, trust, partnership, corporation, joint venture,
trust or other entity or association) shall mean (i) any Person who, directly or
indirectly, through one or more intermediaries, controls or is controlled by or
is under common control with the specified Person, (ii) any Person who is an
officer of, partner in or trustee of, or serves in an officer, partner or
trustee, or with respect to which the specified Person serves in a similar
capacity, (iii) any Person who, directly or indirectly, is the beneficial owner
of fifty one percent (51%) or more of any class of equity securities of, or
otherwise has a substantial beneficial interest in, specified Person or of which
the specified Person is directly or indirectly the owner of fifty one percent
(51%) or more of any class of equity securities or in which the specified Person
has a substantial beneficial interest, or (iv) any Person who controls, or is
controlled by, an Affiliate as defined under items (i) through (iii) above.

 

 
 

--------------------------------------------------------------------------------

 

 

(e)     Available Cash. Cash of the Company, excluding cash proceeds from a
Terminating Capital Transaction, if any, and after provision for a reasonable
working reserve, as determined by the Managers, for the management and operation
of the Company’s business, determined from time to time by and in the sole
discretion of the Managers to be available for distribution to the Members.

 

(f)     Bankruptcy. As used in this Agreement, the term “Bankruptcy,” with
respect to the Company or a member, shall refer to: (i) the appointment of a
receiver, conservator, rehabilitator or similar officer for the Company, a
Member or any parent corporation of any Member, unless the appointment of such
officer shall be vacated and such officer discharged within one hundred twenty
(120) days of the appointment; (ii) the taking of possession of, or the
assumption of control over, all or any substantial part of the property of the
Company, any Member or any parent corporation of any Member by any receiver,
conservator, rehabilitator or similar officer or by the United States Government
or any agency thereof, unless such property is relinquished within one hundred
twenty (120) days of the taking; (iii) the filing of a petition in bankruptcy or
the commencement of any proceeding under any present or future federal or state
law relating to bankruptcy, insolvency, debt relief or reorganization of debtors
by or against the Company, any Member or any parent corporation of any Member
provided, if filed against the Company, any Member or the parent corporation of
any Member, such petition or proceeding is not dismissed within thirty (30) days
of the filing of the petition or the commencement of the proceeding; (iv) the
making of an assignment with the creditors of the Company, any Member or any
parent corporation of a Member; or (v) the commencement of any proceedings
supplementary to the execution of any judgment against the Company, any Member
or any parent corporation of any Member, unless such proceeding is dismissed
within thirty (30) days of the date it was commenced.

 

(g)    Capital Account. Throughout the full term of the Company, each Member
shall have a separate Capital Account determined and maintained in accordance
with the provisions of Treasury Regulations Section 1.704-1(b)(2)(iv) as
promulgated from time to time under Internal Revenue Code Section 704(b).

 

(h)    Capital Contribution. The amount of cash or the agreed fair market value
of property contributed by each Member to the capital of the Company, as
reflected in the books of the Company.

 

(i)     Capital Transaction. An Interim Capital Transaction or a Terminating
Capital Transaction.

 

(j)     Code. The Internal Revenue Code of 1986, as amended from time to time,
or any corresponding provision or provisions of any federal internal revenue law
enacted in substitution of the Internal Revenue Code of 1986.

 

(k)     Company. Dania Entertainment Holdings, LLC, a Delaware limited liability
company.

 

(l)     Company’s Accountants. The certified public accountants for the Company
as may be selected from time to time by the Managers.

 

(m)     Event of Termination. Any of the events that result in dissolution of
the Company as set forth in Section 7.1 hereof.

 

 
 

--------------------------------------------------------------------------------

 

 

(n)     Interim Capital Transaction. A transaction pursuant to which the Company
borrows funds or refinances existing debt, a sale, condemnation, exchange,
abandonment or other disposition of a portion (which is less than substantially
all) of the assets of the Company, an insurance recovery or any other
transaction, other than a Terminating Capital Transaction that, in accordance
with generally accepted accounting principles, is considered capital in nature.

 

(o)     Majority Interest. Members owning in the aggregate, more than a fifty
percent (50%) Percentage Interest.

 

(p)     Managers. Harris Friedman, Louis Birdman, Bart Seidler, Eyal Levy and
Timothy Cope, or such other persons as the Members may designate in writing as a
“Manager” from time to time by the vote of a Majority Interest.

 

(q)     Member Interests. The entire ownership interest of a Member in the
Company at any particular time, including such Member’s rights to any and all
distributions, allocations and other incidents of participation in the Company
to which such Member may be entitled as provided in this Agreement and under
applicable law, together with the obligations of such Member to comply with all
of the terms and provisions of this Agreement and the Act, and further including
his Capital Account hereunder.

 

(r)     Members. BH Investments Entertainment, LLC, a Florida limited liability
company, FTP Florida Holdings, LLC, a Florida limited liability company, LBARC
MGMT, LLC, a Delaware limited liability company, DinoDania, LLC, a Delaware
limited liability company, Douglas Hirsch as Trustee of The Legacy Trust Under
the Hirsch Family 2002 Irrevocable Trust, Lakes, and any and all Additional
and/or Substitute Members under Section 2.5 and Article 6 hereof.

 

(s)     Percentage Interest. The percentage interest of a Member in the Company
as set forth in Exhibit A hereto, as such percentage may be adjusted from time
to time pursuant to the terms hereof and such Exhibit A thereafter amended.

 

(t)     Operating Agreement. This Agreement, as originally executed and as
amended from time to time.

 

(u)     Substitute Member. Any Person admitted as a Member of the Company
pursuant to Article 6 hereof.

 

(v)     Terminating Capital Transaction. A sale, condemnation, exchange or other
disposition, whether by foreclosure, abandonment or otherwise, of all or
substantially all of the then remaining assets of the Company or a transaction
that will result in a dissolution of the Company.

 

(w)     Unanimous Consent. The agreement, consent or other approval of any
matter, in writing, by all the Members who are entitled to vote on or
participate in the determination of such matter.

 

 

ARTICLE 2

MEMBERS, MEMBERSHIP INTERESTS

 

2.1     Names and Addresses of Members; Principal Office.

 

(a)     Members, their respective addresses, and their respective Percentage
Interests in the Company are set forth on Exhibit A, attached hereto and made a
part hereof.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     The principal office of the Company shall be located at 425 N. Federal
Highway, Hallandale, Florida 33009 or such other location in or outside of the
State of Delaware as may be determined by the Managers.

 

2.2     Capital Contributions.

 

(a)     Initial Capital Contributions. The Initial Capital Contributions of each
Member shall be as set forth in Exhibit A. Each Member acknowledges and agrees
that all Initial Capital Contributions were used to make the capital
contribution required to be made by the Company to Dania Entertainment Center,
LLC.

 

(b)     Subsequent Capital Contributions. Each Member shall be required to
contribute to the Company their proportionate share of such amounts as shall be
required by the Company to operate the Company. Notwithstanding the previously
sentence, each Member acknowledges, understands, and agrees that the Company is
not required to make any additional capital contributions to DEC in accordance
with the Second Amended and Restated Operating Agreement (“2nd A&R Operating
Agreement”) which, as of the date hereof, it has agreed to execute thereby
diluting the Company’s ownership interest in DEC to Twenty-five percent (25%),
and thus, if additional Capital Contributions are required to be made to the
Company, they are anticipated to be minimal to cover filing fees, and
professional fees such as attorney fees and accounting fees. If more than Five
Thousand Dollars ($5,000) of additional Capital Contributions is ever determined
by the Managers to be needed by the Company at any one time or, in the
aggregate, within any six-month period, then at least a majority of the Managers
(one of said majority must be the Manager appointment by Lakes) must agree to
the amount of additional Capital Contributions required by the Company. For
purposes herein a Member’s proportionate share shall be determined by
multiplying the aggregate capital required to be contributed to the Company by
such Member’s Percentage Interest at the time of the request from the Managers
for such Capital Contribution.

 

2.3     Other Matters Relating to Capital Contributions.

 

(a)     No interest shall be paid on any Capital Contribution.

 

(b)     Loans by any Member to the Company shall not be considered Capital
Contributions.

 

(c)     No Member shall have the right to withdraw his Capital Contribution or
to demand and receive property of the Company or any distribution in return for
his Capital Contribution, except with the prior written consent of the Managers
or as otherwise specifically provided in this Agreement or required by law.

 

(d)     Except as is specifically provided otherwise in this Agreement or in the
Act, no Member shall have any liability or obligation to restore a negative or
deficit balance in such Member’s Capital Account.

 

2.4     Certificate for Membership Interests. The Members’ Interests in the
Company shall not be represented by a Certificate of Membership.

 

2.5     Admission of Additional Members. The Members upon Unanimous Consent, may
admit to the Company additional Members who will participate in the profits,
losses, available cash flow, and ownership of the assets of the Company on such
terms as are determined by the Managers, and such Additional Members shall be
allocated gain, loss, income or expense by such method as may be provided in
this Agreement, and if no method is specified, then as may be permitted by
Section 706(d) of the Code.

 

 
 

--------------------------------------------------------------------------------

 

 

2.6     Limitation on Liability. No Member shall be liable under a judgment,
decree or order of the court, or in any other manner, for a debt, obligations or
liability of the Company, except as provided by law.

 

2.7     No Member Responsible for Other Member’s Commitment. In the event that
any Member (or any such Member’s shareholders, partners, members, owners or
Affiliates) has incurred any indebtedness or obligation prior to the date hereof
that relates to or otherwise affects the Company, neither the Company nor any
other Member shall have any liability or responsibility for or with respect to
such indebtedness or obligation unless such indebtedness or obligation is
assumed by the Company pursuant to the Manager’s consent. Furthermore, neither
the Company nor any Member shall be responsible or liable for any indebtedness
or obligation that is hereafter incurred by any other Member (or any of such
Member’s shareholders, partners, members, owners or Affiliate

 

2.8     s). In the event that a Member (or any such Member’s shareholders,
partners, members, owners or Affiliates (collectively the “Liable Member”),
whether prior to or after the date hereof, incurs (or has incurred) any debt or
obligation that neither the Company nor any of the other Members is to have any
responsibility or liability for, the Liable Member shall indemnify and hold
harmless the Company and other Members from any liability, obligation, cost or
expense, may be incurred in respect thereof, including, but not limited to,
reasonable attorneys’ fees.

 

2.9     Loans. In the event the Managers of the Company determine that funds are
required for the operations of the Company as set forth above, and they decide
not to request Capital Contributions at such time, then such funds may be
voluntarily loaned to the Company. Any such voluntary loans shall be evidenced
by a Promissory Note, which shall include a commercially reasonable interest
rate determined by the Managers.

 

In the event the Managers of the Company determine that additional funds are
required to operate the Company and such funds are not voluntarily loaned to the
Company, each of the Members agree to loan to the Company such required amounts
as shall be determined from time to time in the discretion of the Managers, upon
such terms and conditions as the Managers shall determine. In the event the
Members are required to loan funds to the Company, the Company shall issue a
Promissory Note and the terms of repayment, including a commercially reasonable
interest rate set by the Managers. Each Member shall be required to loan a
proportionate amount of the required funds as his Percentage Interest in the
Company bears to the total Percentage Interest of all Members at the time the
loan is called for by the Managers.

 

2.10   Failure to Contribute or Loan Funds. If any Member does not loan or
contribute any amount of the required amount of additional funds to the Company
within fourteen (14) days after written demand from the Managers for such
loan(s) and/or Capital Contributions as provided for in Section 2.2(b) and/or
Section 2.8 above, then such non-contributing Member shall not be entitled to
Company distribution, and its share of any distributions, which it would
otherwise be entitled to receive, shall be applied by the Company to cure its
default until such amount is fully funded. The amount of additional funds
required to be loaned and/or contributed by a Member, as the case may be, which
is not loaned and/or contributed shall be the “default amount.” The outstanding
balance of a default amount shall accrue interest at the highest rate allowed by
law. Any Member shall have a right to loan the Company the default amount, and,
in exchange thereof, shall receive the full amount of the interest paid thereon.

 

2.11   Consent of Members in Lieu of Meeting. Unless otherwise provided in this
Agreement or by law, any action which may be taken at any meeting of Members of
the Company may be taken without a meeting without prior notice, and without a
vote if a written consent, setting forth the action so taken, is signed in
person, by proxy, or by facsimile signature by the Members owning a sufficient
interest to take such action. Such consent shall be delivered to the Company by
delivery to the Manager and shall be filed with the minutes of the meetings of
Members in the records of the Company. Facsimile signatures shall be deemed
originals for purpose of this Section. Every written consent shall bear the
signature of each Member who signs such consent, and no written consent shall be
effective to take the Company action referred to therein unless, within fifteen
(15) days of the earliest consent delivered to the Company in the manner
required hereby, written consents signed by the requisite number of Members are
so delivered to the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

2.12   Meetings; Notice. Regular or special meetings of the Members shall be
held from time to time, (i) at such place and time as shall be approved by the
Members and (ii) at such place and time as shall be set by a Majority Interest
upon ten (10) business days notice to the other Members.

 

2.13   Waiver of Notice by Members. Whenever any notice whatsoever is required
to be given to any Member of the Company under this Agreement or any provision
of law, a waiver thereof, signed at any time, whether before or after the time
of meeting, by the member entitled to such notice shall be deemed equivalent to
the giving of such notice. The attendance of a Member at a meeting shall
constitute a waiver of notice of such meeting, except where a Member attends a
meeting and objects thereat, at the beginning thereof, to the transaction of any
business because the meeting is not lawfully called or convened. Neither the
business to be transacted at, nor the purpose of, any meeting of the Members
need be specified in any waiver of notice of such meeting.

 

2.14   Quorum. At all meetings of the Members, the presence of those Members
holding fifty-one percent (51%) of the Member Interest shall constitute a quorum
for the transaction of business. Though less than a quorum, a Majority Interest
of the Members present at a meeting may adjourn the meeting, from time to time
and without further notice, until a quorum shall be present; provided, however,
that any Members absent from the adjourned meeting shall be provided written
notice of such adjournment.

 

2.15   Manner of Acting. At all meetings of the Members, Members shall vote on a
numerical basis, with each Member being entitled to vote their Percentage
Interest. Except as otherwise provided by law or this Agreement, the action of a
Majority Interest at any meeting at which a quorum is present shall be the act
of the Company.

 

2.16   Conduct of Meetings. The Managers shall call meetings of the Members to
order and shall act as chair of the meeting. The Managers shall also record all
actions at such meeting of the Members, which shall be maintained in a Company
minute book under the supervision of the Managers.

 

2.17   Participation. Members may participate in any meeting either in person or
by means of a conference telephone or similar communications equipment through
which all persons can hear each other.




ARTICLE 3

MANAGEMENT AND CONTROL OF THE COMPANY

 

3.1     Management; Power of Managers. Management of the Company shall be vested
in the Managers. The Managers shall have the power to take any action on behalf
of the Company except as expressly provided herein or in the Articles of
Organization or the Act.

 

3.2     Duties of Managers. The Managers may engage in other business
activities, as permitted by Section 9.1 and shall be obliged to devote only as
much of his time to the Company’s business as shall be reasonably required in
light of the Company’s business and objectives.

 

 
 

--------------------------------------------------------------------------------

 

 

3.3     Compensation. The Managers, upon Unanimous Consent, shall have the
authority to approve reasonable compensation for any Member for services
actually rendered to the Company. The Managers may authorize the Company to
reimburse Members and Managers for actual expenses incurred in attending
meetings of Members or for the direct benefit of the Company.

 

3.4     Voting. Except as provided for herein, all action required to be taken
by the Managers shall be taken by majority consent. In the event the Managers
are unable to reach a majority vote on any action proposed to be taken, such
matters shall be submitted to the Members for vote and the vote of those Members
holding a Majority Interest in the Company shall control, whose vote shall be
honored by the Managers.

 

3.5     Prohibited Acts. Notwithstanding anything stated herein to the contrary,
no Member or Manager shall do any of the following without the consent of
Members owning at least two-thirds (2/3) of the Member Interests (and one of
said Members consenting must be Lakes):

 

(a)     engaging in any transactions between the Company and any Member or such
Member’s principal (officer, director, manager, owner, and/or trustee) and/or
Affiliate;

 

(b)     appointing and removal of Managers and/or the Company’s representative
managers of DEC;

 

(c)     amending the organizational documents of the Company or DEC, or this
Agreement or the operating agreement of DEC;

 

(d)     permitting the admission of a new Member or the issuance of additional
Interests in the Company or DEC;

 

(e)     changing the primary purpose of the Company or DEC;

 

(f)     dissolve or liquidate the Company and/or DEC, in whole or in part;

 

(g)     institute proceedings to be adjudicated bankrupt or insolvent, or
consent to the institution or bankruptcy or insolvency proceedings against it,
or file a petition seeking or consenting to reorganization or relief under any
applicable federal or state law relating to bankruptcy, or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Company and/or DEC or a substantial part of property of
the Company and/or DEC, or make any assignment for the benefit of creditors, or
admit in writing its inability to pay its debts generally as they become due, or
take action in furtherance of any such actions on behalf of the Company and/or
DEC;

 

(h)     the settlement of any claims, suits, debts, demands or judgments against
the Company and/or DEC, in excess of Twenty-Five Thousand Dollars ($25,000.00);
and/or

 

(i)      authorizing DEC to refinance the Property after its initial purchase;
and/or

 

(j)      the decision to incur any obligation or expenditure on behalf of the
DEC or the Company which individually or, when added to other similar related
obligation expenditures, exceeds Twenty-Five Thousand Dollars ($25,000.00),
provided, however, that such expenditure was not otherwise included as part of
DEC’s annual budget which was previously approved by Members owning a Majority
Interest.

 

 
 

--------------------------------------------------------------------------------

 

 

(k)     selling all or substantially all of the assets of the Company or DEC;
and/or

 

(l)      having the Company and/or DEC merge or enter into any other type of
business combination with any Person or entering into any joint venture
(regardless of the form of the joint venture) with another Person via DEC and/or
the Company.

 

As the above relates to decisions related to DEC, the Members acknowledge,
understand, and agree, that the Company’s control over any such actions are
significantly limited as set forth in DEC’s proposed 2nd A&R Operating Agreement
and by executing below, each Member acknowledges that it has received the
proposed 2nd A&R Operating Agreement of DEC and understands and agrees with the
Company’s rights and obligations as expressed therein.

 

3.6     Board of Directors for DEC. For so long as Lakes is a Member of the
Company, Lake shall be entitled to designate one representative as a member of
the board of directors of DEC, provided however, such representative must be an
executive of Lakes or its parent company and the other Members shall be entitled
to designate the other member of the board of directors of DEC..

 

ARTICLE 4

BOOKS OF ACCOUNT, FINANCIAL STATEMENTS

AND FISCAL MATTERS

 

4.1     Books of Account. The Managers shall keep (or cause to be kept) adequate
books of account of the Company wherein shall be recorded and reflected all of
the Percentage Interest and the Capital Contributions of the Members to the
Company and all of the expenses and transactions of the Company. The books of
account shall be kept at the principal office or the principal place of business
of the Company, and each member shall have, at reasonable times during normal
business hours, free access to and the right to inspect and, at such Member’s
expense, copy such books of account and all records of the Company, including a
list of the names and addresses and Member Interests held by each of the
Members. All books and records of the Company shall be kept on the basis of an
annual accounting period ending on December 31 (“Accounting Year”), except for
the final accounting period which shall end on the dissolution or termination of
the Company without reconstitution.

 

4.2     Bank Accounts, Funds and Assets. The funds of the Company shall be
deposited in such bank or banks as the Managers shall deem appropriate. Such
funds shall be withdrawn only by the Managers. All checks shall require the
signature of a Manager.

 

4.3     Tax Returns and Reports. The Managers, at the Company’s expense, shall
cause income tax returns and reports for the Company to be prepared and timely
filed with the appropriate authorities. The Managers shall also, at the
Company’s expense, cause to be prepared and timely filed, with appropriate
federal and state regulatory and administrative bodies, all reports required to
be filed with such entities under then current applicable law, rules and
regulations. Any Member shall be provided with a copy of any such report upon
request without expense to him or her.

 

4.4     Tax Status. Any provision hereof to the contrary notwithstanding, solely
for United States federal income tax purposes, the Company hereby recognizes and
agrees that it shall be subject to all provisions of Subchapter K of Chapter I
of Subtitle A of the Code. The filing with the service of U.S. Return of
Partnership Income shall not be construed to expand the purposes of the Company
or any obligations or liabilities of the Members.

 

4.5     Tax Elections. The Managers shall determine, from time to time, whether
or not to make or attempt to revoke any and all tax elections regarding
depreciation methods and recovery periods, capitalization of construction period
expenses, amortization of organizational and start up expenditures, basis
adjustments upon admission or retirement of Members, and any other federal,
state or local income tax elections.

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE 5

ALLOCATIONS AND DISTRIBUTIONS

 

5.1     Allocations from Operations and Capital Transactions. The Adjusted Net
Income or Adjusted Net Loss of the Company from operations, and any income
(including gain) or losses resulting from any Interim or Terminating Capital
Transactions as calculated for federal income tax purposes and reported by the
Company on its U.S. Partnership Return of Income for each “Accounting Year” (as
hereinafter defined), or portion thereof, during the term of this Agreement,
shall be allocated to the Members pro rata in accordance with their respective
Percentage Interests.

 

5.2     Distribution of Available Cash. The Available Cash of the Company, if
any, shall be distributed at such time as the Managers shall determine in their
sole discretion to the Members as follows and in the following order of
priority; provided, however, that no distribution shall be made if, following
such distribution, the Company is unable to pay its expenses in ordinary course:

 

(a)     First. To the Members in payment of the principal amounts and accrued
interest owing to the Members in respect of any loans made by the Members.
Accounts so distributed shall be applied first to accrued interest and then to
principal; and

 

(b)     Second. Any remaining amounts of Available Cash shall be distributed to
the Members, pro rata, in accordance with their respective Percentage Interests.

 

5.3     Allocation of Income and Distributions in Respect of Interests
Transferred.

 

(a)     If any Member Interest in the Company is transferred or is increased or
decreased by reason of the admission of a new Member or otherwise, during any
fiscal year of the Company, each item of income, gain, loss, deduction or credit
of the Company, for such fiscal year shall be assigned pro rata to each day in
the particular period of such fiscal year to which such item is attributable the
day on or during which it is accrued or otherwise incurred, and the amount of
each such item so assigned to any such day shall be allocated to the Member
based upon his respective Member Interest in the Company at the close of such
day. For the purpose of accounting convenience and simplicity, the Company may
treat a transfer of, or an increase or decrease in, Member Interest in the
Company which occurs at any time during a semi-monthly period (commencing with
the semi-monthly period including the date hereof) as having been consummated on
the first day of such semi-monthly period, regardless of when such semi-monthly
period such transfer, increase or decrease actually occurs (i.e., sales and
dispositions made during the first fifteen (15) days of any month will be deemed
to have been made on the first (1st) day of the month.

 

(b)     Distributions of Company assets in respect of a Member Interest in the
Company shall be made only to the Member who, according to the books and records
of the Company, is the holder of record of the Member Interest in respect of
which such distributions are made on the actual date of distribution. Neither
the Company nor the Managers shall incur any liability for making distributions
in accordance with the provisions of the preceding sentence, whether or not the
Managers have or the Member has knowledge or notice of any transfer or purported
transfer of a Member Interest which has not been approved by the Managers.
Notwithstanding any provision above to the contrary, gain or loss of the Company
shall be allocated to the parties owning Member Interests in the Company as of
the date such sale or other disposition occurs.

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE 6

CHANGES IN MEMBERS

 

6.1     Transfer of Member Interests; Change in Ownership of a Member.

 

(a)     Except for transfers by a Member to its Affiliate or any other Member
hereof (both of which shall expressly be permitted without the consent of the
other Members (hereinafter referred to as a “Permitted Transferee”)), each
Member agrees that it will not transfer, assign, hypothecate or in any way
alienate all or any part of his Member Interest (which it now owns, or may
hereafter acquire) or any rights or interest therein, whether voluntarily or
involuntarily, by operation of law or by judicial sale, by gift, or otherwise,
unless in a transfer which meets the requirements of this Agreement. Any
purported transfer in violation of any provision of this Agreement shall be void
and ineffectual, shall not operate to transfer any interest or title in the
purported transferee, and shall give the Company and/or the other Members an
option to purchase such interests in a manner and upon the terms and conditions
provided for herein. Each Member shall indemnify and hold the Company and/or the
other Members harmless from all costs and expenses, including reasonable
attorneys’ fees and court costs incurred by them as a result of any breach by
such Member.

 

(b)     In the event a Member desires to sell or transfer its Member Interest to
any other person other than a Permitted Transferee (or makes a purported
transfer or alienation which does not comply with the provisions of this
Agreement), said Member (hereinafter referred to as Offering Member), shall
first offer or shall be deemed to offer all of his Member Interest for sale to
the Company and the other Members, and the Company and the other Members shall
have the right to purchase all, but not less than all, of said interest. Such
offer shall be in writing and sent by registered or certified mail to the
principal office of the Company and to the other Members at the addresses listed
in the records of the Company. The notices must set forth (when applicable) the
name of the proposed transferee, the Member Interest subject to the offer, the
terms of payment (whether for cash or credit) and if on credit, the term and
interest rate, and all other consideration being received or paid in connection
with such proposed transfer, as well as any and all other terms, conditions and
details of such offer.

 

(c)     The Company and the other Members shall have sixty (60) days after
receipt of such offer to accept the offer, and shall signify their acceptance by
written notice delivered to the Offering Member at his address appearing in the
offer. If both the Company and the other Members accept the offer, the Company
shall have the first right to purchase the interest of the Offering Member. If
the Company does not elect to purchase the Member Interest subject to the offer,
and the other Members desire to purchase all of such interest, each Member
electing to purchase such Interest shall be entitled to purchase that portion of
the offered Interest as his Percentage Interest in the Company bears to the
Percentage Interest of all other purchasing Members. If the offer is accepted by
the Company or the other Members, there shall be set forth a closing date not
more than forty (40) days after acceptance of the offer, at which time the
interests will be transferred to the purchaser and the consideration delivered
to the selling Member.

 

(d)     Purchase Price and Terms of Payment. The purchase price and terms of
payment for the Member Interest being purchased shall be determined according to
the same terms of the third party bona fide offer made to the Offering Member.

 

(e)     Rejection of Offer. In the event that the Company or the other Members
do not elect to purchase all of the Offering Member’s Interest, the Offering
Member shall have the right to transfer all of his interest free and clear of
any restrictions against transfer, providing all of the following terms and
conditions are complied with:

 

 
 

--------------------------------------------------------------------------------

 

 

(i)     The transfer is made to the third party whose identity has been
disclosed in the offer to the Company and the other Members;

 

(ii)    The Transfer will not result in the violation of or non-compliance with
any laws, rules or regulations governing the Project or a determination that the
Company, DEC, or any Member is not suitable (as defined in DEC’s 2nd A&R
Operating Agreement) or would require additional licenses or permits in order to
continue to operate the gaming facility desired to be operated as part of the
Project as contemplated to be operated and renovated in accordance with the
terms of DEC’s 2nd A&R Operating Agreement;




(iii)   The transferring Member shall represent and shall obtain a
representation from the transferee of such Person’s Member Interest, that such
transferee is suitable (as defined above) for gaming purposes;

 

(iv)   The transfer occurs within a period of sixty (60) days after rejection of
the offer by the Company and the other Members;

 

(v)    The transfer is made at the same price, terms and conditions as set forth
in the offer by the Offering Member to the Company and the other Members; and

 

(vi)   The third party has become a party to this Agreement, and has agreed to
be bound by the terms and conditions contained herein, as may be modified.

 

In the event all of the above conditions are not satisfied with respect to the
proposed Member Interest transfer, all of the restrictions contained in this
Agreement on the transfer of a Member’s Interest shall be reinstituted.

 

6.2     Rights of Mere Assignees. A transferee of a Member who complies with the
provisions of this Agreement shall have the right to become a Substitute Member
of the Company, provided that to the extent a Substitute Member is a Permitted
Transferee, such Permitted Transferee shall first be required to satisfy the
provisions of Section 6.1(e) (ii), (iii), and (vi) above before becoming a
Substitute Member. If a transferee of any Member Interest is not admitted as a
Substitute Member, he/she/it shall be entitled to receive the allocation and
distributions attributable to the transferred Member Interest, but he/she/it
shall not be entitled to inspect the Company’s books and records, receive an
accounting of the Company’s financial affairs, exercise the voting rights of a
Member or otherwise take part in the Company’s business or exercise the rights
of a Member under this Operating Agreement.

 

ARTICLE 7

TERMINATION

 

7.1     Termination of the Company.

 

(a)     The Company shall be dissolved, its assets shall be disposed of, and its
affairs wound up only upon the occurrence of one or more of the following
(“Event of Dissolution”):

 

(i)     The sale of all or substantially all of the assets of the Company and/or
DEC; or

 

(ii)    The unanimous written election of the Managers to dissolve.

 

(b)     Upon the dissolution of the Company, the Managers shall make a final
accounting of the business and affairs of the Company and shall proceed with
reasonable promptness to liquidate the business, property and assets of the
Company and to distribute the proceeds in the following order of priority:

 

 
 

--------------------------------------------------------------------------------

 

 

(i)     To the payment of expenses of any sale, disposition or transfer of
Company assets in liquidation of the Company;

 

(ii)    To the payment of just debts and liabilities (including any accrued, but
unpaid interest) of the Company (including to any Members), in the order of
priority provided by law;

 

(iii)   To the establishment of any reserve that the Managers may determine, in
their sole discretion, to be reasonably necessary and adequate for any
contingent liabilities and obligations of the Company or the Members arising out
of or in connection with the Company’s business; and

 

(iv)   To the Members in an amount equal to their then existing positive Capital
Account balances, as determined after taking into account all Capital Account
adjustments for the Company’s taxable year during which such liquidation occurs
and, thereafter, if necessary, in accordance with their then existing Percentage
Interests.

 

The Members may elect to distribute the remaining property and assets of the
Company, if any, in kind, in lieu of selling them, based upon the then existing
fair market value thereof and after allocating to the Members, in accordance
with their respective interests in the Company, any unrealized gain inherent in
such assets.

 

The wind-up of the affairs of the Company shall be conducted by the Managers. In
liquidating the assets of the Company, all tangible assets of a saleable value
shall be sold at such price and terms as the Managers determine to be fair and
equitable. Any Member may purchase such assets as such sale. It shall not be
necessary to sell any intangible assets of the Company. A reasonable time shall
be allowed for the orderly liquidation of the assets of the Company and the
discharge of liabilities to creditors to minimize the losses that might
otherwise occur upon liquidation.

 

ARTICLE 8

LIABILITY AND INDEMNIFICATION

 

The Managers shall not be liable to the Company or any other Member for any loss
or liability incurred in connection with any act or omission in the conduct of
the business of the Company in accordance with the terms hereof, except for any
loss or liability which the Company or other Member incurs in connection with
the fraud, willful and wanton misconduct or gross negligence of the Managers.
The Company, to the fullest extent permitted by law, hereby agrees to defend and
indemnifies and holds harmless the Managers from and against any and all
liability, loss, cost, expense or damage incurred or sustained by reason of any
act or omission in the conduct of the business of the Company in accordance with
the terms hereof; provided, however, the Company shall not indemnify the
Managers with respect to any of the foregoing incurred in connection with the
fraud, willful and wanton misconduct or gross negligence of such Managers
including, but not limited to, reasonable attorneys’ and paralegals’ fees
through any and all negotiations, and trial and appellate levels. The provisions
of this Section shall survive termination of this Agreement and the termination
of the Company.

 

ARTICLE 9

MISCELLANEOUS

 

9.1     Non-Restriction of Business Pursuits of Members. Any Member or Manager
may engage in or invest in any business activity of any nature or description.
Any such activity may be engaged independently or with other Members. No Member
shall have the right, by virtue of the Articles, this Agreement or the
relationship created hereby, to any interest in such other ventures or
activities, or to the income or proceeds derived there from. The pursuit of such
ventures shall not be deemed wrongful or improper and any Member or Manager
shall have the right to participate in or to recommend to others any investment
opportunity.

 

 
 

--------------------------------------------------------------------------------

 

 

9.2     Notices. All notices, demands and other communications given hereunder
shall be in writing and shall be deemed to have been duly given (a) upon hand
delivery thereof, (b) upon telefax and written confirmation of receipt, (c) upon
receipt of any overnight deliveries, or (d) on the third (3rd) business day
after mailing United States registered or certified mail, return receipt
requested, postage prepaid, addressed to each Member as set forth on Exhibit A
hereto, or at such other address, or to such other person and at such address
for that person, as any party shall designate in writing to the other Members
for such purpose in the manner herein above set forth.

 

9.3     Entire Agreement. This Agreement set forth all the promises, covenants,
agreements, conditions and understandings between the parties hereto, and
supersedes all prior and contemporaneous agreements, understandings, inducements
or conditions expressed or implied, oral or written, except as herein contained.

 

9.4     Binding Effect; No Assignment. This Agreement shall be binding upon the
parties hereto, their heirs, administrators, successors and assigns. Except as
provided herein, no party may assign or transfer its interests herein, or
delegate its duties hereunder, without the written consent of the other parties.

 

9.5     Amendment. This Agreement may be amended upon the unanimous consent of
all Members.

 

9.6     No Waiver. No waiver of any provision of this Agreement shall be
effective unless it is in writing and signed by the party against whom it is
asserted, and any such written waiver shall only be applicable to the specific
instance to which it relates and shall not be deemed to be a continuing or
future waiver.

 

9.7     Gender and Use of Singular and Plural. All pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the party or parties, or their personal representatives, successors and assigns
may require.

 

9.8     Counterparts. This Agreement and any amendments may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

 

9.9     Headings. The article and section headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

9.10   Governing Law. This Agreement shall be construed in accordance with the
laws of the State of Delaware and any proceeding arising between the parties in
any manner pertaining or related to this Agreement shall, to the extent
permitted by law, be held in Broward County, Florida.

 

9.11   Further Assurances. The parties hereto will execute and deliver such
further instruments and do such further acts and things as may be reasonably
required to carry out the intent and purposes of this Agreement.

 

9.12   Provisions Severable. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations of the jurisdiction in which the parties do
business. If any provision of this Agreement, or the application thereof to any
person or circumstance shall, for any reason or to any extent, be invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected thereby, but
rather shall be enforced to the greatest extent permitted by law.

 

 
 

--------------------------------------------------------------------------------

 

 

9.13   Litigation. If any party hereto is required to engage in litigation
against any other party hereto, either as plaintiff or as defendant, in order to
enforce or defend any of its or his rights under this Agreement, and such
litigation results in a final judgment in favor of such party (“Prevailing
Party”), then the party or parties against whom said final judgment is obtained
shall reimburse the Prevailing Party for all direct, indirect or incidental
expenses incurred by the Prevailing Party in so enforcing or defending its or
his rights hereunder including, by not limited to, all attorneys’ fees and court
costs and other expenses incurred throughout all negotiations, trials or appeals
undertaken in order to enforce the Prevailing Party’s rights hereunder.

 

9.14   Arbitration. Any controversy arising out of or relating to the
interpretation of this Agreement or to the breach thereof shall be settled by
arbitration. Such arbitration shall be affected by arbitrators selected as
hereinafter provided and shall be conducted in accordance with the rules
existing at the date thereof of the American Arbitration Association. The
dispute shall be submitted to board of arbitrators; one arbitrator being
selected by each side of the dispute and the two arbitrators so selected shall
then appoint a third arbitrator. In the event that Members representing either
side of the dispute within fifteen (15) days after any notification of any
demand for arbitration hereunder shall not have selected its arbitrator and
given notice thereof by registered or certified mail to the other side of the
controversy, such arbitrator shall be selected by the American Arbitration
Association. The meetings of the arbitrators shall be held at such place or
places as may be agreed upon by the arbitrators in Broward County, Florida.
Judgment may be entered on any award rendering by the arbitrators in the federal
or state court having jurisdiction over the business of the Company. The Company
shall bear the costs of fees and expenses of the arbitrators in any dispute. The
provisions of this Section have been inserted into this Agreement so that the
dispute may be resolved quickly and equitable, and to avoid serious harm to the
Company’s business. The failure of any party to comply with the procedures
provided for herein within the time limits for resolution of disputes shall
constitute a waiver by the party to arbitrator or otherwise raise disputes or
issues at any other time or any date in any other fashion. Notwithstanding
anything stated to the contrary above, arbitration shall not be required for
equitable relief.

 

9.15   Remedies. Each party hereto recognizes and agrees that the violation of
any term, provision or condition of this Agreement may cause irreparable damage
to the other parties which may be difficult to ascertain, and that the award of
any sum of damages may not be adequate relief to such parties. Each party,
therefore, agrees that, in addition to other remedies available in the event of
a breach of this Agreement, any other party shall have a right to equitable
relief including, but not limited to, the remedy of specific performance.

 

9.16   Waiver of Conflict. The Members hereby acknowledge that Greenspoon
Marder, P.A. has represented the Company and may hereafter represent the
Company. In the event of any dispute between the Members, Greenspoon Marder,
P.A. shall have the right to represent the Company in any such dispute.

 

SIGNATURES ON NEXT PAGE

 

 
 

--------------------------------------------------------------------------------

 

 

In witness whereof, the undersigned have executed this Agreement on the date set
forth opposite their signatures, to be effective, however, as of the date the
Articles of Organization of the Company are accepted for filing by the Delaware
Secretary of State.

 

Dated Effective as of February 22, 2013.

 

BH Investments Entertainment, LLC

 

 

By: /s/ Eyal Levy

, Manager

 

 

FTP Florida Holdings, LLC

 

 

By: /s/ Bart Seidler

, Manager

 

 

LBARC MGMT, LLC

 

 

By: /s/ Louis Birdman

, Manager

 

 

DinoDania, LLC

 

 

By: /s/ Michael Wendrow

, Manager

 

 

The Legacy Trust under the Hirsch

Family 2002 Irrevocable Trust

 

 

By: /s/ Doug Hirsch

, Trustee




 

Lakes Florida Development, LLC

 

 

 

By: /s/ Timothy J. Cope

 

, Manager

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

 

Percentage

 

Member

Interest

Address

     

BH Investments

Entertainment, LLC

16%

5130 N. Hills Dr.

Hollywood, FL 33021

     

FTP Florida Holdings, LLC

16%

1940 Fillmore Street

San Francisco, CA 94115

     

LBARC MGMT, LLC

16%

425 North Federal Highway

Hallandale, FL 33009

   

DinoDania, LLC

16%

425 North Federal Highway

Hallandale, FL 33009

   

The Legacy Trust under the

Hirsch Family 2002 Irrevocable

Trust

16%

c/o Stuart Morris

7000 West Palmetto Park Rd

Suite 205

Boca Raton, FL 33433

     

Lakes Florida Development, LLC

20%

130 Cheshire Lane

Minnestonka, MN 55305

 